           Case 2:20-cv-00283-APG-VCF Document 9 Filed 05/05/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 ANTHONY OLIVER,                                          Case No.: 2:20-cv-00283-APG-VCF

 4          Plaintiff                                     Order (1) Denying Motion to Transfer
                                                             Venue and (2) Dismissing Case
 5 v.
                                                                         [ECF No. 8]
 6 HOUSTON ASTROS, LLC; BOSTON RED
   SOX BASEBALL CLUB, L.P.; and DOES 1-
 7 10, inclusive,

 8          Defendants

 9         On March 23, 2020, Magistrate Judge Ferenbach dismissed plaintiff Anthony Oliver’s

10 complaint without prejudice, and ordered that Oliver could file an amended complaint by April

11 22, 2020. ECF No. 6. Oliver has not filed an amended complaint. Instead, he moved to transfer

12 the venue of this case to either Texas or California because he now wants to sue the baseball

13 players who cheated and thereby gave rise to his complaint. ECF No. 8. He believes those

14 defendants cannot be sued here but could be in Texas or California.

15         Liberally construing Oliver’s motion as an objection to Judge Ferenbach’s order, I have

16 conducted a de novo review of that order and related papers and reach the same conclusion as

17 Judge Ferenbach. Because Oliver has not filed an amended complaint, dismissal is appropriate.

18 To the extent Oliver’s motion could be interpreted as a request for additional time to file an

19 amended complaint, I deny that request because he has not given sufficient reasons to justify the

20 extension and his proposed amendment (adding defendants over whom this court appears to lack

21 jurisdiction) is futile. Even interpreting the motion as a request to transfer venue, there is no

22 pending complaint to transfer and it is unclear whether the named defendants and the newly

23 proposed defendants all could have originally been sued in Texas or California. See 28 U.S.C.
           Case 2:20-cv-00283-APG-VCF Document 9 Filed 05/05/20 Page 2 of 2



 1 § 1404(a). Nor is it clear that Texas or California is more convenient for the parties and

 2 witnesses. If Oliver wants to sue the alleged cheaters, he may do so in a new lawsuit filed in the

 3 appropriate jurisdiction.

 4         I THEREFORE ORDER that Magistrate Judge Ferenbach’s order (ECF No. 6) is

 5 affirmed, Oliver’s motion to transfer venue (ECF No. 8) is denied, this case is dismissed without

 6 prejudice, and the clerk of court is directed to close this case.

 7         DATED this 5th day of May, 2020.

 8

 9
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
